      Case 1:19-cv-00769-NONE-SKO Document 21 Filed 07/28/20 Page 1 of 5

     BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
 1   Norman B. Blumenthal (State Bar #068687)
     norm@bamlawca.com
 2   Kyle R. Nordrehaug (State Bar #205975)
     kyle@bamlawca.com
 3   Aparajit Bhowmik (State Bar #248066)
     aj@bamlawca.com
 4   Victoria B. Rivapalacio (State Bar #275115)
     victoria@bamlawca.com
 5   2255 Calle Clara
     La Jolla, CA 92037
 6   Telephone: (858) 551-1223
     Facsimile: (858) 551-1232
 7
     Attorneys for Plaintiffs
 8

 9                          UNITED STATES DISTRICT COURT
10            EASTERN DISTRICT OF CALIFORNIA -FRESNO DIVISION
11

12   ANGELA CONTI and JUSTINE              Case No. 1:19-CV-00769-NONE-SKO
     MORA, individuals, on behalf of
13   themselves, and on behalf of all      STIPULATION AND ORDER TO
     persons similarly situated,           CONTINUE SCHEDULING
14                                         CONFERENCE
                   Plaintiffs,
15
     vs.                                   Date:                August 06, 2020
16                                         Time:                9:30 a.m.
     L’OREAL USA S/D, INC., a              Judge:               Hon. Sheila K. Oberto
17   Corporation; and Does 1 through 50,   Dept.                7
     Inclusive,                            Trial Date:          TBD
18                                         Date Action Filed:   March 6, 2018
19                  Defendants.            (Doc. 20)
20

21

22

23

24

25

26
27

28

                                  STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 21 Filed 07/28/20 Page 2 of 5


 1         Plaintiffs ANGELA CONTI and JUSTINE MORA, individuals, on behalf of
 2   themselves, and on behalf of all persons similarly situated (“Plaintiffs”) and Defendant
 3   L’OREAL USA S/D, INC. (“Defendant”), by and through their respective counsel,
 4   hereby stipulate and agree that:
 5         Whereas, on September 27, 2019, the parties filed a Stipulation (Dkt. 7) advising
 6   the Court that the parties have preliminary reached a settlement and are finalizing the
 7   settlement documents and therefore requested a sixty (60) day continuance of the Initial
 8   Scheduling Conference in order to coordinate and finalize the settlement;
 9         Whereas, on October 01, 2019, pursuant to the parties’ stipulation, and for good
10   cause shown, the Mandatory Scheduling Conference, which was scheduled for October
11   15, 2019, was continued to December 17, 2019;
12         Whereas, on November 12, 2019, Plaintiffs filed a Motion for Preliminary
13   Approval of Class Action Settlement (Dkt 9), which was scheduled for hearing on
14   December 11, 2019;
15         Whereas, on November 14, 2019, due to the pending Motion for Preliminary
16   Approval of Class Action Settlement, this Court issued an Order continuing the
17   Scheduling Conference set for December 17, 2019 to February 02, 2020;
18         Whereas, on December 05, 2020, the Court deemed Plaintiff’s Unopposed
19   Motion for Preliminary Approval of Class Settlement, noticed for December 11, 2019,
20   before Magistrate Judge Sheila K. Oberto, suitable for decision without oral argument
21   pursuant to Local Rule 230(g). As such, the hearing on the Motion for Preliminary
22   Approval was vacated and the matter was taken under submission as of that date;
23         Whereas, on January 31, 2020, due to the pending Motion for Preliminary
24   Approval that was under submission, this Court issued an Order continuing the
25   Scheduling Conference that was set for February 20, 2020 to May 21, 2020;
26
27

28

                                        STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
       Case 1:19-cv-00769-NONE-SKO Document 21 Filed 07/28/20 Page 3 of 5


 1         Whereas, on February 19, 2020, this Court issued its Order adopting findings and
 2   recommendations and denying without prejudice the Motion for Preliminary Approval
 3   of Class Action Settlement;
 4         Whereas, in March 2020, it became apparent that the world was confronting the
 5   deadly COVID-19 pandemic. Further, on March 19, 2020, Governor Gavin Newsom
 6   issued an executive “Stay at Home” order, requiring individuals to stay at home or at
 7   their place of residence except in limited, necessary circumstances (i.e. to obtain
 8   groceries, medical supplies, or if they fit within certain critical job categories) and, thus,
 9   a number of restrictions have been placed on parties, counsel, and the Court;
10         Whereas, the parties filed a stipulation and proposed order to continue the Initial
11   Scheduling Conference on or about May 14, 2020 and on May 15, 2020, this Court
12   ordered the Initial Scheduling Conference continued to August 6, 2020 to give the
13   parties time for Plaintiffs to file a renewed Motion for Preliminary Approval of Class
14   Action Settlement (Dkt. 18);
15         Whereas, the parties believe that an additional thirty (30) day continuance of the
16   Initial Scheduling Conference is necessary for Plaintiffs to finalize and file their
17   renewed Motion for Preliminary Approval of Class Settlement before the Initial
18   Scheduling Conference;
19         Whereas, the parties will file a subsequent report with the Court no later than
20   seven (7) calendar days prior to the continued Initial Scheduling Conference. In the
21   event Plaintiffs will not file the renewed Motion for Preliminary Approval they will so
22   inform the Court; and
23         Whereas, continuing the Initial Scheduling Conference serves the interests of
24   judicial efficiency and conserves the Court’s and the parties’ time and resources.
25   ///
26   ///
27   ///
28

                                       STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 21 Filed 07/28/20 Page 4 of 5


 1         IT IS THEREFORE STIPULATED BY AND BETWEEN THE PARTIES
 2   THAT:
 3         1.     The Initial Scheduling Conference currently set for August 6, 2020 at 9:30
 4   a.m. in Courtroom 7, 2500 Tulare Street, Fresno, CA 93721 should be continued for
 5   no less than thirty (30) days.
 6

 7

 8
      Dated:       July_24, 2020
 9                                               /s/ Angela J. Rafoth
                                                 Angela J. Rafoth
10                                               Irving V. Fitzgerald
11                                               LITTLER MENDELSON P.C.
                                                 Attorneys for Defendant L’OREAL
12                                               USA S/D, INC.
13

14

15

16    Dated:       July 24, 2020
                                                 /s/ Charlotte James
17                                               Norman B. Blumenthal
                                                 Kyle R. Nordrehaug
18                                               Aparajit Bhowmik
                                                 Charlotte E. James
19
                                                 BLUMENTHAL NORDREHAUG
20                                               BHOWMIK DE BLOUW LLP
                                                 Attorneys for Plaintiffs ANGELA
21                                               CONTI and JUSTINE MORA
22

23
                                            ORDER
24

25         Pursuant to the parties’ above stipulation (Doc. 20), and for good cause shown,
26   the Mandatory Scheduling Conference currently set for August 6, 2020, is
27   CONTINUED to September 8, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before
28

                                      STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 21 Filed 07/28/20 Page 5 of 5


 1   Magistrate Judge Sheila K. Oberto. The parties SHALL file their joint scheduling report
 2   by no later than September 1, 2020.
 3

 4   IT IS SO ORDERED.
 5
     Dated:   July 27, 2020                             /s/   Sheila K. Oberto        .
 6                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                    STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
